DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. Applicant’s arguments will now be addressed:
Applicant argues (Remarks; p. 8, 2nd paragraph) that the “present disclosure teaches that it is the areas of uniform reflectance of the skin where there is surface oil and not the specular or shiny areas (which Yamanashi refers to as "glossy"). This teaching, which is lacking in the prior art, is reflected in the claims as amended to recite that an oiliness metric indicative of a skin surface oil quantity is determined using those portion(s) of the difference image having intensities less than a threshold intensity. As such, while Yamanashi determines specular or shiny areas of skin, it does not determine 
However, even though the Examiner believes Yamanashi still teaches the newly amended claim language, to further help advance prosecution prior art Nakamura (Nakamura et al., US 2015/0062380 A1) has been newly added and thus Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-22 are pending; claims 1, 2, 8, 11, 12, and 18 have been amended; claims 21 and 22 have been newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi, US 2016/0098614 A1 (Yamanashi) and further in view of Nakamura et al., US 2015/0062380 A1 (Nakamura).
Regarding claim 1, Yamanashi teaches a method comprising: 
obtaining a parallel-polarized image (wherein photographing unit 320 first performs photographing by setting such that a polarized component having the same polarization direction as the polarization direction of the polarized light; i.e. generating a parallel-polarized image)(Fig. 2; Abstract and [0041]) of a skin area (of the face 210 of user 200)(Fig. 1; [0040-0041]); 
obtaining a cross-polarized image (then, photographing unit 320 performs photographing by setting such that a polarized component having a polarization direction perpendicular to the polarization direction of the polarized light; i.e. generating a cross-polarized image)(Fig. 2; Abstract and [0041]) of the skin area (of the face 210 of user 200)(Fig. 1; [0040-0041]); 
generating a difference image from the parallel and cross-polarized images (wherein image acquiring unit 330 acquires the two input images as a parallel polarized image and a perpendicular (cross) polarized image and outputs them to differential image producing unit 340 for producing a difference image between the two input images)(Fig. 2; [0043] and [0045]); 
applying a thresholding operation to the difference image (wherein binarizing unit 351 binarizes the differential image by comparing each pixel value of the differential image to a predetermined threshold value)(Fig. 2; [0047]) to determine at least one portion of the difference image having an intensity less than a threshold intensity (to determine regions/pixels in the image that have a brightness/intensity less than the threshold (setting the pixels to “0”))([0047-0048]); 
determining an oiliness metric using the at least one portion of the difference image (determining that the oiliness metric of the portion of the difference image that is below the threshold is zero; i.e. no oil/gloss)([0047-0048]), the oiliness metric being indicative of a skin surface oil quantity (the skin oil quantity being zero in the places where the pixel intensity is below the threshold)([0047-0048]).
Yamanashi teaches that an image is generated that shows regions in which the degree of sebum secretion is high (Fig. 7; [0066-0069] and [0079]); however, Yamanashi does not explicitly teach “outputting an indication of the oiliness metric”.
Nakamura teaches an imaging system that captures a skin image and evaluates skin shine as a skin surface condition (Fig. 1; [0061]); wherein the system generates a difference image (Fig. 4; [0091]), and clips the difference image to generate a specular reflection image Is that is a difference image that is in an appropriate range (Fig. 5; [0093-0095]); 
applying a thresholding operation to the difference image (applying luminance thresholds Is_th_min and Is_th_max to the specular reflection/difference image)(Fig. 6; [0099-0100]) to determine at least one portion of the difference image having an intensity less (determining at least one portion of the image that is less than the luminance value Is_th_max)(Fig. 6; [0099-0100]); 
determining an oiliness metric using the at least one portion of the difference image (determining the amount of sebum/oil using the shine image IG calculated from the specular reflection image IS, which is the difference image that has been clipped)(Figs. 5-7; [0091-0107]), the oiliness metric being indicative of a skin surface oil quantity (the sebum metric being a quantity/amount of oil content)(Figs. 7 and 8; [0098], [0106], [0115]); and 
outputting an indication of the oiliness metric (wherein an evaluation result presentation screen 60 can be outputted to the user showing oil content 63; for example in Figure 8 “51” is shown as the oil content)(Fig. 8; [0112] and [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not only find specular differences between the images to determine oiliness based on shine but to also use thresholds to determine the oil quantity as in Nakamura and include an output indication since it makes it possible to more accurately evaluate the skin surface condition without losing information (Nakamura; [0133]) and therefore gives the user/examinee a more detailed presentation/indication of their skin condition (Nakamura; Fig. 8, [0116]).

Regarding claim 2, Yamanashi teaches wherein determining the oiliness metric (the gloss condition being indicative of sebum/oil level from gloss appearing on the skin; also determine conditions of gloss such as strength of gloss or distribution of gloss)([0005] and [0079]) includes determining at least one of: (i) an average intensity (wherein an average of differences in brightness values can be determined as an exemplary modification)([0081]) of pixels of the difference image having intensities less than the threshold intensity (to determine regions/pixels in the image that have a brightness/intensity less than the threshold (setting the pixels to “0”))([0047-0048]). Nakamura teaches (ii) an average intensity of pixels of the parallel-polarized image corresponding to said pixels of the difference image (average luminance of the unpolarized light corresponding to pixels used in the difference image)([0089-0091]), or (iii) an average intensity of pixels of the cross-polarized image corresponding to said pixels of the difference image (average luminance of the orthogonal polarized light corresponding to pixels used in the difference image)([0089-0091]).  

Regarding claim 3, Yamanashi teaches illuminating the skin area (illuminating unit 310 illuminates face 210)(Figs. 1 and 2; [0040]) with polarized light of a first polarization orientation (with polarized light of a first orientation)([0040-0041]); capturing the parallel-polarized image with polarized filtering of the first polarization orientation (capturing an image using photographing unit 320, which includes camera 130 with a polarizing filter; wherein the first image is taken such that a polarized component has the same polarization direction as the polarized light (i.e. parallel-polarized))(Figs. 1 and 2; [0041]); and capturing the cross-polarized image with polarized filtering of a second polarization orientation (capturing an image using photographing unit 320, which includes camera 130 with a polarizing filter; wherein the second image is taken such that a polarized component has a polarization direction perpendicular to the polarization direction of the polarized light (i.e. cross-polarized)(Figs. 1 and 2; [0041]), wherein the first and second polarization orientations are mutually orthogonal (wherein the first orientation being parallel and the second orientation being perpendicular, they are thus mutually orthogonal (i.e. generating a right angle between the two orientations))([0041]).  

Regarding claim 4, Yamanashi teaches wherein determining the oiliness metric (the gloss condition being indicative of sebum/oil level from gloss appearing on the skin; also determine conditions of gloss such as strength of gloss or distribution of gloss)([0005] and [0079]) includes determining the oiliness metric (the gloss condition being indicative of sebum/oil level from gloss appearing on the skin; also determine conditions of gloss such as strength of gloss or distribution of gloss)([0005] and [0079]) in accordance with at least one of a skin color or a skin texture (wherein determining the gloss condition includes taking into account skin color; i.e. to determine brightness of the skin color)([0058-0059] and [0063]). 

Regarding claim 7, Yamanashi teaches wherein the intensity threshold is determined in accordance with an 80-95th percentile intensity value of the difference image (wherein binarizing unit may adjust a threshold value for producing the binary differential image so that the gloss region satisfies a predetermined condition; i.e. thus it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since the threshold can be changed based on a predetermined condition that the condition can be in accordance with an 80-95th percentile intensity value)([0082] and [0087]).  

Regarding claim 8, Yamanashi teaches wherein the threshold intensity is set so as to exclude from the at least one portion of the difference image any part of the skin area without surface oil (to determine regions/pixels in the image that have a brightness/intensity less than the threshold (setting the pixels to “0”) which indicates no surface oil, and only the region above the threshold is used for the region detection unit 352 for the detected gloss region which is sent to skin condition determining unit 360)(Fig. 2; [0047-0048]).  Nakamura also teaches wherein below the luminance value threshold Is_th_min the amount of sebum is zero, and is excluded since the range used is from Is_th_min to Is_th_max (Fig. 6; [0097-0100] and [0128]).

Regarding claim 9, Yamanashi teaches determining the skin surface oil quantity (the gloss condition being indicative of sebum/oil level from gloss appearing on the skin; also determine conditions of gloss such as strength of gloss or distribution of gloss)([0005] and [0079]) using the oiliness metric (determining a detected gloss region (a result of determining a gloss condition; the region detecting unit 352 detects a region in the image where the brightness difference between the two input images is large, indicating a detected gloss region)(Fig. 2; [0048-0049]). Nakamura teaches determining the skin surface oil quantity using the oiliness metric (determining the amount of sebum/oil using the shine image IG calculated from the specular reflection image IS, which is the difference image that has been clipped)(Figs. 5-7; [0091-0107]); and outputting an indication of the oiliness metric (wherein an evaluation result presentation screen 60 can be outputted to the user showing oil content 63; for example in Figure 8 “51” is shown as the oil content)(Fig. 8; [0112] and [0115]).

Regarding claim 10, Yamanashi teaches a non-transient computer readable storage medium (a storage medium)([0051]) containing instructions (containing control programs)([0051]) for execution by a processor for carrying out the method of claim 1 (and a processor such as a CPU for implementing the method of claim 1)([0051]).

Regarding claim 11, see the rejection made to claim 1, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 12, see the rejection made to claim 2, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 13, Yamanashi teaches an illumination source (illuminating unit 310 illuminates face 210)(Figs. 1 and 2; [0040]), wherein the illumination source (illuminating unit 310 illuminates face 210)(Figs. 1 and 2; [0040]) is configured to illuminate the skin area (of the face 210 of user 200)(Fig. 1; [0040-0041]) with polarized light of a first polarization orientation (with polarized light of a first orientation)([0040-0041]); and an image capture device (photographing unit 320 includes camera 130)(Figs. 1 and 2; [0041]) with polarized filtering (camera 130 has a polarizing filter)(Fig. 1; [0041]) of a second polarization orientation (wherein the polarizing filter on the camera 130 can have a polarization direction perpendicular to the polarization direction of the polarized light that illuminates face 210)(Fig. 1; [0041]), wherein at least one of the first and second polarization orientations is selectable (wherein the polarization filter of the camera 130 is adjustable)(Fig. 1; [0031]) so that the polarization orientations are the same for capturing the parallel-polarized image (capturing an image using photographing unit 320, which includes camera 130 with a polarizing filter; wherein the first image is taken such that a polarized component has the same polarization direction as the polarized light (i.e. parallel-polarized))(Figs. 1 and 2; [0041]) of the skin area (of the face 210 of user 200)(Fig. 1; [0040-0041]) and mutually orthogonal (wherein the first orientation being parallel and the second orientation being perpendicular, they are thus mutually orthogonal (i.e. generating a right angle between the two orientations))([0041]) for capturing the cross-polarized image (capturing an image using photographing unit 320, which includes camera 130 with a polarizing filter; wherein the second image is taken such that a polarized component has a polarization direction perpendicular to the polarization direction of the polarized light (i.e. cross-polarized)(Figs. 1 and 2; [0041]) of the skin area (of the face 210 of user 200)(Fig. 1; [0040-0041]).

Regarding claim 14, see the rejection made to claim 4, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 17, see the rejection made to claim 7, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 18, see the rejection made to claim 8, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 19, see the rejection made to claim 9, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 20, Nakamura teaches wherein the processor is configured to execute instructions (image processing apparatus 12 includes a preprocessor 21)(Fig. 1; [0076]) to generate at least one of a treatment evaluation or a treatment suggestion (evaluation result presentation unit 24 causes display 13 to display information indicating an evaluation result as well as possible treatment in a message such as “Sufficiently moisturize skin for preventing skin troubles!”)(Figs 1 and 8; [0108-0113]).

Regarding claim 21, Yamanashi teaches wherein: applying a thresholding operation to the difference image (wherein binarizing unit 351 binarizes the differential image by comparing each pixel value of the differential image to a predetermined threshold value)(Fig. 2; [0047]) includes determining pixels of the difference image having intensities greater than the threshold intensity (to determine regions/pixels in the image that have a brightness/intensity greater than the threshold (setting the pixels to “1”))([0047-0048]); and determining the oiliness metric (determining a detected gloss region (a result of determining a gloss condition))(Fig. 2; [0048-0049]) includes determining: (i) an average intensity (wherein an average of differences in brightness values can be determined as an exemplary modification)([0081]) of said pixels of the difference image having intensities greater than the threshold intensity (to determine regions/pixels in the image that have a brightness/intensity greater than the threshold (setting the pixels to “1”))([0047-0048]), and (ii) an average intensity (wherein an average of differences in brightness values can be determined as an exemplary modification)([0081]) of pixels of the difference image having intensities less than the threshold intensity (to determine regions/pixels in the image that have a brightness/intensity less than the threshold (setting the pixels to “0”))([0047-0048]).

Regarding claim 22, see the rejection made to claim 21, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi, US 2016/0098614 A1 (Yamanashi), Nakamura et al., US 2015/0062380 A1 (Nakamura), and further in view of Rattner et al., US 2019/0125249 A1 (Rattner).
Regarding claim 5, Yamanashi teaches taking at least one of the parallel-polarized image (wherein photographing unit 320 first performs photographing by setting such that a polarized component having the same polarization direction as the polarization direction of the polarized light; i.e. generating a parallel-polarized image)(Fig. 2; Abstract and [0041]) or the cross-polarized image (photographing unit 320 performs photographing by setting such that a polarized component having a polarization direction perpendicular to the polarization direction of the polarized light; i.e. generating a cross-polarized image)(Fig. 2; Abstract and [0041]) of the skin area (of the face 210 of user 200)(Fig. 1; [0040-0041]). Nakamura teaches taking an unpolarized light image and an orthogonal polarized light image and inputting them into preprocessor 21 for adjusting their luminance levels (Fig. 1; [0077-0078]).
However, neither explicitly teaches performing one or more correction operations on one of the images.
Rattner teaches light sources that can be controllable that illuminate the user when the camera captures an image of the user ([0017]); wherein the illumination can be polarized using one or more polarizers ([0270]); and wherein the images can undergo one or more correction operations (using a transformation function for color correction)([0226]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include a correction operation on one or more of the images since the correction (like color correction) allows more accurate skin analyses (Rattner; [0226]).

Regarding claim 6, Rattner teaches comprising performing a calibration operation (skin analysis calibrations)([0226]).  

Regarding claim 15, see the rejection made to claim 5, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage device (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Regarding claim 16, see the rejection made to claim 6, as well as Yamanashi for an apparatus (gloss determination device 100)(Fig. 2; [0051]) comprising: a storage device (a storage medium on device 100)([0051]) configured to store instructions (containing control programs)([0051]); and a processor configured to execute instructions stored in the storage (and a processor such as a CPU for implementing the control programs on the storage medium on device 100)([0051]), for they address all limitations within this claim.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov